Citation Nr: 1242270	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with bulging of the annular disc.

2.  Entitlement to an effective date earlier than November 10, 2010 for the grant of service connection for L5 lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to October 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and in September 2011 by the Appeals Management Center (AMC) in Washington, DC.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.

The Board remanded the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine with bulging of the annular disc in October 2010 for further development.  The RO continued the denial of the claim as reflected in the September 2011 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary to provide further development prior to adjudicating the issues on appeal.

The Board observes that the Veteran was provided with a VA examination in November 2010 to determine the current severity of his service-connected degenerative joint disease of the lumbar spine with bulging of the annular disc.  The November 2012 post-remand brief reveals that the Veteran contends that his lumbar spine is more painful and continues to worsen, in both pain and range of motion.  A rating decision dated in May 2012 also indicates that the Veteran's lumbar spine disability has worsened since the November 2010 VA examination, as he was granted a temporary total evaluation from November 15, 2011 to June 1, 2012 for surgery on his service-connected degenerative disc disease of the lumbar spine.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.").  Furthermore, the October 2010 Board remand requested that the RO attempt to obtain the Veteran's TriCare outpatient treatment records from June 2008 to the present as the Veteran reported receiving continuing treatment through TriCare and after these records were obtained to provide the Veteran with a VA examination.  The claims file reflects that the Veteran was provided with a VA examination prior to obtaining the Veteran's TriCare outpatient treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Thus, the Board finds that the Veteran should be provided with another VA examination regarding his service-connected connected degenerative joint disease of the lumbar spine with bulging of the annular disc.

The RO/AMC granted service connection for L5 lumbar radiculopathy and assigned a 20 percent disability rating effective November 10, 2010 in an October 2011 rating decision.  The Veteran's representative submitted a letter in October 2011 asserting that the Veteran contends that the effective date of the grant for service connection for L5 lumbar radiculopathy should be June 12, 2008 and referenced the October 2011 rating decision.  The Board interprets these statements as an expression of disagreement with the effective date assigned in the October 2011 rating decision.  See 38 C.F.R. § 20.201 (2012).  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the RO adjudicated this issue in a May 2012 rating decision; however, the appropriate action was to issue a statement of the case.  See 38 C.F.R. § 19.26 (2012).  Therefore, a remand is necessary to issue a statement of the case with respect to the Veteran's earlier effect date claim.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete the appeal as to the issue of entitlement to an earlier effective date for the grant of L5 lumbar radicuopathy.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran to ask him to inform VA if he has received any treatment since October 2010 with respect to his lumbar spine and to elicit from the Veteran the appropriate consent to obtain any treatment records from TriCare or any other private treatment records to include treatment from the Center for Spinal Surgery since October 2010.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's lumbar spine and associate them with the Veteran's VA claims folder. 

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination of the lumbar spine to determine the nature and current level of severity of his service-connected degenerative joint disease of the lumbar spine with bulging of the annular disc.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, an explanation must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  

3. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

4. Furnish to the Veteran and his representative a statement of the case regarding the claim of entitlement to an effective date prior to November 10, 2010 for the grant of service connection for L5 lumbar radiculopathy, along with a VA Form 9, and afford them the appropriate time to file a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status - here, entitlement to an earlier effective date for the grant of service connection for L5 lumbar radiculopathy - a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


